Citation Nr: 9907068	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
September 1953, and from July 1954 to July 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an August 1997 rating decision in 
which the RO denied the veteran's claim for service 
connection for PTSD.  An NOD was filed in December 1997, and 
an SOC was issued in May 1998.  The veteran filed a 
substantive appeal in June 1998.  He did not request a 
personal hearing.  

The Board notes that the veteran's increased rating claim for 
prostatitis will be discussed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  The veteran had active service from from October 1951 to 
September 1953 (with service in Korea) and from July 1954 to 
July 1956; he received no awards or decorations denoting that 
he engaged in combat with the enemy.

3.  Service connection has been in effect for a psychiatric 
disorder, conversion reaction, since August 1956; that 
disorder has been evaluated as 30 percent disabling since 
March 1964.

4.  VA examinations since December 1990 have reported 
psychiatric diagnoses of adjustment disorder with depressive 
mood; PTSD; dysthymia/dysthymic disorder; major depression; 
and cocaine and alcohol abuse, in remission.

5.  At his medical examinations, the veteran has reported 
alleged combat stressors during his tour of duty in Korea; 
however, his descriptions of combat stressors were vague and 
general in nature and, when the RO requested, by letter of 
November 1996, that he provide specific information to assist 
in verification by the service department, he did not do so.

6.  Because the veteran failed to respond to the RO's request 
for information to permit verification of his claimed combat 
stressors, there is no credible supporting evidence that he 
engaged in combat with the enemy, nor is there credible 
supporting evidence that his claimed in-service stressor(s) 
actually occurred.


CONCLUSION OF LAW

Based upon the evidence of record, PTSD was not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

As noted above, review of the veteran's claims file reflects 
two periods of active service.  His DD-214 (Report of 
Separation) for the first period of service shows 1 year, 2 
months, and 26 days of foreign and/or sea service; his 
primary duty was as a member of a headquarters field 
artillery battery.  He was also noted to have received the 
Korean Service Medal with two bronze service stars, along 
with the United Nations Service Medal.  The DD Form 214 for 
his second period of service indicates he was a heavy weapons 
infantryman, with 9 months and 30 days of foreign and/or sea 
service.  His earlier medals were reiterated on the form, 
with the addition of the National Defense Service Medal.  It 
appears, from various military records and statements of the 
veteran, that his overseas duty during his second period of 
active service was in Germany.

In December 1956, following his release from active service, 
the veteran was service connected for conversion reaction, 
claimed as head and back injuries.  The disability was 
evaluated as noncompensable, effective from August 1956.  In 
a June 1964 rating action, the veteran's disability 
evaluation was increased to 30 percent, effective from March 
1964.  

Thereafter, in December 1990, the veteran was medically 
examined for VA purposes.  The examiner's diagnosis was 
adjustment disorder with depressive mood (stressor medical 
problems); conversion reaction not found.  

In September 1993, the veteran underwent a "mental 
disorders" VA examination for an evaluation of his 
conversion reaction disorder.  He complained of bad dreams, 
problems sleeping, and nervous trouble.  The veteran stated 
he had been a radio telephone operator in service.  He 
reported having been in the Korean conflict, and gave history 
of depression and war-related flashbacks, with no specifics.  
He also mentioned a history of cocaine and alcohol abuse.  
Further examination revealed the veteran's affect to be 
depressed, with coherent and relevant speech; calculations, 
similarities, and abstractions were within normal limits.  In 
addition, the veteran was tearful, denied hallucinations, and 
reported past vague paranoid feelings.  The examiner's 
diagnosis was was-Axis I: PTSD.  Major depression.  Alcohol 
and cocaine abuse in full remission. Axis II: No diagnosis; 
Axis III: Diabetes mellitus and hypertension.   

In September 1995, the veteran notified the RO that he had 
undergone a VA examination in 1993, and since that time had 
not been notified of the status of his claim for an increased 
rating for conversion reaction.  

In November 1995, the veteran underwent a second "mental 
disorders" examination for VA purposes.  He said he had been 
in the Army from 1951 to 1953, as a radio telephone operator, 
with service in Korea from 1952 to 1953.  He complained of 
being unable to sleep, having nightmares, and feeling 
depressed.  He reported that his unit in Korea was frequently 
under enemy fire, and that he had witnessed the deaths of 
American soldiers, on one occasion from friendly fire.  He 
gave history of alcohol and cocaine abuse from approximately 
1970 to 1985.  The examiner noted that the veteran 
experienced frequent flashbacks and nightmares pertaining to 
his combat experiences.  The veteran was noted to be very 
sensitive to loud noises, to experience exaggerated startled 
responses, and to be hypervigilant.  He was also found to 
have feelings of detachment and estrangement from persons, as 
well as frequent outbursts of anger.  The examiner's 
diagnosis was-Axis I: PTSD. Dysthymia. Alcohol and cocaine 
abuse in remission; Axis II: No diagnosis; Axis IV: Extreme; 
Axis V: GAF current - 40, past year - 40.  

In November 1996, the RO notified the veteran, by letter, 
that it was in receipt of his claim for PTSD, and further 
requested that the veteran furnish information regarding his 
unit of assignment, and the stressful events he experienced, 
during his service in Korea.  He was asked to identify, to 
the extent possible, dates, places, units involved, and 
casualties.  No response to this letter appears in the claims 
file.

In February 1997, the veteran underwent a third "mental 
disorders" examination for VA purposes.  The RO requested 
that the examiner reconcile the current diagnosis of PTSD 
with the prior finding of conversion reaction.  On 
examination, the veteran reported frequent nightmares and 
flashbacks regarding his combat experiences in Korea.  The 
examiner's diagnosis was-Axis I: PTSD, chronic. Dysthymic 
disorder.  Cocaine and alcohol abuse in remission; Axis II: 
No diagnosis; Axis IV: Stressor - Extreme; Axis V: GAF - 40.  
The examiner noted that the veteran's claims folder had not 
been available for review, but that the present findings 
indicated that the veteran did not exhibit any of the 
symptoms which, according to the diagnostic criteria of DSM-
IV, would qualify him for the diagnosis of hysterical 
neurosis, conversion type (conversion disorder).  The 
examiner further noted that the veteran did, however, fulfill 
the criteria for the diagnoses listed above.

The RO, in an April 1997 deferred rating decision, noted that 
the case must be returned for another examination, with 
review of the claims file, in order to confirm the current 
diagnosis and to reconcile the previous diagnosis of 
conversion reaction with the more recent diagnosis of PTSD.

In May 1997, an additional "mental disorders" examination 
was undertaken for VA purposes to further reconcile the 
difference between the current diagnosis of PTSD and the past 
finding of conversion reaction.  The veteran reported his 
service history, including reference to an automobile 
accident while on leave after basic training, which resulted 
in 17 days of hospitalization.  On examination, the veteran 
stated that he was placed in "fire direction" in Korea, and 
said he still would have "recurrence" of events from his 
first year there, such as seeing bones, apparently in 
cemeteries, when digging in.  He also referred to seeing 
bodies illuminated by white phosporus flares.  He made no 
reference to personal involvement in combat.  He complained 
of rehashing old things in his mind which caused him to 
become upset and depressed.  He was noted to be tearful.  The 
examiner's diagnosis was-Axis I: PTSD. Dysthymic disorder. 
Cocaine and alcohol abuse in remission; Axis III: Diabetes 
mellitus, hypertension, heart disease, and prostate disorder; 
Axis V: GAF - 45.  The examiner also noted that no evidence 
could be found that would allow for a diagnosis of chronic 
conversion reaction.  

Thereafter, in an August 1997 rating decision, the RO denied 
the veteran's claim of service connection for PTSD, as well 
as denying his claim for an increased rating for conversion 
reaction.  In so doing the RO noted in its decision that, 
with respect to PTSD, the veteran had not submitted evidence 
of his claimed inservice stressors.  In addition, the RO also 
noted, with respect to conversion reaction, that the disorder 
had not been found on VA examination, and appeared to be in 
complete remission.  

The veteran's representative, in a December 1997 memorandum, 
asserted, in pertinent part, that, despite the RO's denial of 
service connection for PTSD due to the lack of a verifiable 
stressor in the evidence, an automobile accident documented 
while he was in service, in December1951, shoud be acceptable 
as a stressor.  The representative noted that combat 
experience is not the only possible stressor to support a 
PTSD claim.

In February 1998, the veteran underwent a "PTSD 
examination."  He noted having experienced combat-induced 
trauma during 13 months in Korea, as a fire direction 
specialist in the artillery.  He described "some very bad 
days there," including an incident when infantry overran his 
position jusy after he evacuated it and fellow soldiers were 
killed.  He mentioned other times when he and others were in 
an area which took frequent mortar fire. On another occasion, 
he said a "friendly fire shell" exploded over headquarters 
when he was there.  In addition, he named a friend who had 
been there in the Spring of 1952, whom he never saw again.  
He again mentioned finding the bones of buried Korean dead 
when digging bunkers and foxholes.  The examiner reported the 
veteran as being depressed and tearful.  The diagnosis was-
Axis I: Dysthymic disorder. PTSD, mild; Axis II: No 
diagnosis; Axis III: Cardiac problems, hypertension, 
prostate, obese; Axis V: GAF - 50. The examiner stated, in 
conclusion, "The veteran has experienced an event that is 
outside the range of usual human experience that would be 
markedly distressing to almost anyone."

In May 1998, the RO, in a deferred rating decision, noted 
that the examiner, during the February 1998 VA examination, 
had not reviewed the veteran's claims file, nor had an answer 
been determined regarding the question of whether the 
veteran's experience of being hit by an automobile during 
active service resulted in his PTSD symptoms.

II.  Analysis

The present appeal arises from an original claim for service 
connection for PTSD.  Therefore, the threshold question must 
be whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (previously known 
as the Court of Veterans Appeals), which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that establishing service 
connection for that disability requires medical evidence 
establishing a current, clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a link, 
or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation(s) will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

to be well grounded, the veteran need only 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, supra, at 
136-137.  

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 
1 Vet.App. 190 (1991), aff'd on reconsideration, 1 Vet.App. 
406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In 
sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for adjudicators, and whether 
any stressors that occurred were of sufficient gravity to 
cause or to support a diagnosis of PTSD is a question of fact 
for medical professionals.

After a review of the evidence, the Board finds that the 
veteran has submitted a well-grounded claim for PTSD.  In 
reaching this decision, we note that the veteran has claimed 
to have experienced combat while serving in the U.S. Army 
during the Korean Conflict.  In particular, he has reported 
that his unit was frequently under enemy fire, and that he 
witnessed the deaths of American soldiers.  In addition, a 
number of VA examination reports have noted that the veteran 
suffers from PTSD, and have related that diagnosis to the 
combat stressors described to the examiners by the veteran.  
As held in the Court's caselaw, above, the veteran's lay 
evidence, which is presumed to be credible at the initial 
stage of the claim, in conjunction with the diagnosis of PTSD 
in the record and the examiners' nexus statements, is 
sufficient for the purpose of determining well-groundedness.

However, the record contains no evidence sufficient to 
establish combat participation by the veteran.  His service 
records show no awards or decorations which would 
presumptively indicate that he engaged in combat with the 
enemy.  In an attempt to fill this gap in the record, in a 
November 1996 letter to the veteran, the RO requested 
information regarding his units of assignment and 
corroborating evidence of the claimed stressful event(s) 
which might have led to the onset of his PTSD.  No reply to 
the RO's request was received, and no other credible 
supporting evidence has been advanced to corroborate the 
veteran's contentions.  

We therefore find that the evidence does not support a 
conclusion that the veteran engaged in combat.  This finding 
is based upon the lack of any military records, such as 
awards and decorations, which are indicative of combat 
participation.  Moreover, the Board notes that, although 
there is considerable correspondence from the veteran in the 
claims file, he has failed to respond to the RO's request 
that he provide specific information which would permit 
verification of any claimed stressor event(s) in service.  
See Fossie v. West, 12 Vet.App. 1, 6 (1998), where the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

Thus, the stressor element of a valid claim for PTSD is 
lacking.  We wish to make clear that, "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
We are not unsympathetic to the veteran's assertions 
regarding PTSD, but, once the RO sought stressor verification 
data from him, he had an obligation to follow through on his 
claim.  "If a veteran wishes help, he cannot passively wait 
for it in those circum-stances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

The Board thus finds that, without supportive evidence of an 
in-service stressor, the veteran's uncorroborated account of 
his military experiences is an inadequate basis for 
substantiating his claim, notwithstanding that health care 
professionals may accept as truthful the appellant's reported 
service history for purposes of treatment and diagnosis, 
e.g., in diagnosing PTSD.  See Cohen, supra.  Not only did 
the veteran fail to respond to the November 1996 letter from 
the RO, but he was further notified of the need for him to 
provide stressor verification information in the Statement of 
the Case sent to him (and his representative) by the RO in 
May 1998.

The Board also notes that we are cognizant of the RO's May 
1998 deferred rating decision, in which it was noted that the 
VA examiner at the February 1998 examination had failed to 
address the question of whether the veteran's experience of 
being hit by an automobile could possibly be the cause of his 
PTSD symptomatology.  The veteran's service representative 
has also contended that, since no finding had been made with 
respect to the RO's request, the veteran's claim should be 
remanded for an additional examination.  On review of the 
record, the Board finds no evidence of the examiner having 
made a finding on this matter.  

Moreover, we also find, in reviewing the VA examination 
reports in which the diagnosis of PTSD was noted, that the 
veteran specifically refers to combat experiences in Korea as 
the source of his PTSD symptoms.  While the veteran did, at 
one point, refer to an automobile accident in which he was 
struck after basic training, it appears that reference is 
only for purposes of generally reporting his service history, 
since that (May 1997) examination report noted, immediately 
afterward, "I was falling behind in classes.  They put me in 
Fire Direction.  Arrived in Korea May '52 . . . .  I still 
get recurrence of events of my first year there."  Nowhere 
else in the claims file is there an indication that the 
veteran regarded the automobile accident as in any way 
implicated with PTSD.  Furthermore, even if we were to assume 
the automobile accident might be the source of the veteran's 
PTSD symptoms, he still has not responded to the RO's request 
for additional stressor-verification information.

Furthermore, the veteran's service representative has also 
requested an additional medical examination, by a board of 
two psychiatrists/psychologists, to clarify and reconcile the 
current diagnosis of PTSD and previous finding of conversion 
reaction.  We note that, since 1993, the veteran has 
undergone five VA medical evaluations with respect to his 
mental condition.  On all five examinations, complaints were 
noted, findings made, and diagnoses reported, with the 
conclusion that the veteran was suffering from PTSD, among 
other disorders.  In addition, two examiners discussed the 
lack of findings for conversion reaction, noting in their 
opinions that the veteran's current condition did not 
evidence symptomatology of the disorder.  An examiner in 1990 
also noted, in his examination summary, that conversion 
reaction had not been found.  In this case, where the Board 
is accepting, for the sake of analysis, the current diagnosis 
of PTSD, we perceive no need for additional medical 
evaluation.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for PTSD.  Such evidence would need to be responsive to 
the RO's previous request for stressor verification 
information, without which his claim cannot be allowed.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

As to prostatitis, the veteran has submitted a well-grounded 
claim for an increased rating within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected 
prostatitis is more severe then previously evaluated.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the claims file reflects that the RO service 
connected the veteran for chronic prostatitis in a December 
1956 rating action.  The disability was found to be 
noncompensable, effective from July 1956.  

Thereafter, in August 1992, the RO received treatment records 
and discharge summaries, dated from June 1991 to August 1992, 
from the VA Medical Center in Brooklyn.  These records noted 
the veteran's treatment for neurofibroma, hypertension, 
coronary artery disease, and diabetes mellitus.  In addition, 
a treatment record dated in June 19, 1992, noted findings of 
an enlarged prostate.  A treatment note dated June 24, 1992, 
reported that the veteran suffered from frequent urination 
which was possibly secondary to prostatic hypertrophy.  A 
treatment note dated in July 1, 1992, reported that the 
veteran's frequent urination was to be treated with Septra.  
In August 4, 1992, the veteran underwent a cystoscopy.  

In a December 1992 rating decision, the RO increased the 
veteran's disability evaluation for service-connected 
prostatitis to 10 percent, effective from June 1992.   
In February 1993, the veteran filed an NOD, in which he 
claimed that his symptoms were more severe than the 10 
percent evaluation assigned.  He noted that he had constant 
pain, urinated frequently, and that doctors had informed him 
that he would need an operation.  In a subsequently filed VA 
Form 9 (Appeal to the Board of Veterans' Appeals) dated in 
June 1993, the veteran noted that he urinated 20 to 30 times 
a day, and that on occasion, he had to urinate on himself 
because he was unable to get to a bathroom in time.  

In October 1993, the veteran was medically examined for VA 
purposes.  The examiner noted the complaints of urinary 
frequency.  On examination, the veteran's prostate was 
reported to be enlarged.  The examiner's findings were 
moderate to mild BPH (benign prostatic hypertrophy or benign 
prostatic hyperplasia).  

In June 1995, the veteran underwent a bone imaging 
radiographic study.  The study's impression noted multifocal 
osteodegenerative changes.  The veteran's hips were 
unremarkable.  

In September 1995, the veteran underwent a second medical 
examination for VA purposes.  The examiner noted the 
veteran's complaints of "hesitomy," urgency, nocturia, and 
incontinence.  The veteran's prostate was noted as 2+.  The 
examiner's findings included nocturia, urination 5-6 times 
nightly; and that urodynamics revealed a bladder outlet 
obstruction secondary to BPH.

In August 1996, the RO denied the veteran's increased rating 
claim for prostatitis, noting in its decision that the 
veteran's complaints and symptoms were related to his non-
service-connected BPH, and not his service-connected 
prostatitis.  

In October 1996, the veteran submitted a letter to the RO in 
which he called into question the adequacy of his VA 
examination in September 1995.  A statement from the 
veteran's service representative to the RO, in December 1997, 
also contended that the RO has made an unsubstantiated 
medical determination in its rating of the veteran in August 
1996.  

The veteran was thereafter scheduled for a VA examination in 
January 1998, which he subsequently cancelled.  

The Board notes that the most recent VA examination in 
September 1995 does not discuss the relationship between the 
veteran's prostatitis and his benign prostatic hypertrophy.  
In addition, the examiner does not identify the etiology of 
the veteran's frequent urination and pain, other than to note 
that the veteran suffers from a bladder duct obstruction 
secondary to BPH, without any further explanation.  As noted 
above, a treatment note, dated in June 1992, had identified 
prostatic hypertrophy as a possible cause for the veteran's 
frequent urination.

The Board notes that, with respect to the veteran's 
increased-rating claim for prostatitis, we are not competent 
to ascertain the degree a disability has manifested itself, 
or how much pain the veteran is experiencing, without a solid 
foundation in the record grounded in medical evidence.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, we 
believe that, in order to ensure due process of law, the RO 
should reschedule the veteran for a VA medical examination to 
assess his current medical condition with respect to 
prostatitis.  

However, in doing so, the Board also wishes to point out that 
the RO had scheduled the veteran for a medical examination in 
January 1998, which the veteran subsequently cancelled.  We 
emphasize, as above, that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
Thus, the veteran is reminded of his obligation to cooperate 
with the RO.  Moreover, he is cautioned that he should make 
every effort to report for any future scheduled medical 
examination.  

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have recently 
treated the veteran for his service 
connected prostatitis.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, and any 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.

2.  The veteran should then be scheduled 
for a medical examination to evaluate the 
nature and extent of his prostatitis 
disability.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should comment on whether prostatitis is 
responsible for the veteran's symptoms of 
frequent urination and pain, and what 
role, if any, the veteran's benign 
prostatic hypertrophy plays with respect 
to the veteran's complaints.  In 
addition, the examiner should provide an 
opinion as to the extent to which (if at 
all) there is an etiological relationship 
between the service-connected prostatitis 
and the veteran's benign prostatic 
hypertrophy/hyperplasia.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655.  

4.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

- 11 -


- 10 -


